Citation Nr: 0014223	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including dementia with psychotic features.

2.  Entitlement to service connection for an immature 
personality.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active military service from September 1972 
to February 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Portland Regional 
Office (RO) which denied service connection for residuals of 
a head injury and a psychiatric disorder, including dementia 
with psychotic features and immature personality.

In an August 1998 VA Form 9, the veteran requested a hearing 
before a Member of the Board.  In September 1998, the RO 
provided him notice of the opportunity for a hearing using 
video conferencing techniques.  In September 1998 he 
clarified his wish to have a videoconference hearing in 
Oakland.  In March 2000, the Oakland RO informed him of the 
time and date for his video hearing as well as notice of the 
consequences if he failed to appear for his scheduled 
hearing.  As a request for postponement was not submitted and 
granted, and good cause was not provided to explain his 
failure to appear for the hearing, the case is processed 
below as though the request for a hearing was withdrawn.  
38 C.F.R. § 20.704 (1999).  

In VA Form 21-4138 dated in June 1999, the veteran indicated 
that he had moved from Vancouver, Washington to California.  
This matter was previously before the Portland RO, but due to 
the veteran's change of address, the matter was most recently 
decided by the Oakland RO.  

The issue as to entitlement to service connection for 
residuals of a head injury, including dementia with psychotic 
features, is held in abeyance pending completion of the 
development requested in the Remand below.


FINDINGS OF FACT

1.  Competent evidence has been submitted linking residuals 
of a head injury, including dementia with psychotic features, 
to the veteran's period of active service.

2.  The veteran was separated from service for immature 
personality, which is not recognized as a disease or injury 
for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a head injury, including dementia with psychotic 
features, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
immature personality is not a disease or injury within the 
meaning of applicable legislation for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records include October to 
November 1973 clinical records, which reveal acute anxiety 
and disturbed thought content.  He was hospitalized with a 
diagnosis of undetermined psychosis.  On mental status 
examination, it was reported that he was under a great deal 
of stress due to the ill health of his parents.  In reciting 
his past history, it was indicated that, at age 31/2, he fell 
out of a car, hitting the right side of his head; the 
examiner noted that the "peripheral seventh nerve damage on 
the right" was a residual of his childhood accident.  It was 
noted that he was a member of the boxing team in service, and 
that he began boxing at age 141/2, and had 9 amateur fights 
before entering the service.  Based on symptomatology 
requiring further psychiatric treatment and evaluation, a 
conference of psychiatrists and psychologists recommended 
evacuation to the Naval Hospital.  On admission in November 
1973, the diagnosis was acute psychotic reaction.  After a 
period of observation, evaluation and treatment, a conference 
of staff psychiatrists diagnosed an immature personality, 
manifested by impulsivity, explosive temper, labile effect, 
poor judgment and inadaptability.  In January 1974, a Medical 
Board recommended his discharge from naval service as 
unsuitable.

Post-service, the record includes three periods of VA 
hospitalization primarily for treatment of multi-substance 
dependence and rule out dementia secondary to head trauma.  
The period from July to August 1995 was described as his 
first treatment experience; at that time, his stated history 
included over 300 bouts as a boxer, and he acknowledged 
"some situations late in his boxing career where he suffered 
substantial injury in the ring."  From March to April 1996, 
the diagnosis in pertinent part was remote history of 
multiple trauma to the head.  From April to August 1996, the 
diagnoses included status post severe head injury, 1974 with 
subsequent severe memory impairment.  The veteran reported 
that in service, he experienced a severe head injury while 
boxing.  

In VA outpatient records, extending from 1996 to 1997 for 
treatment primarily related to dementia and serious mental 
illness, the veteran reported a history of head injuries, 
including concussions and memory loss, which resulted from 
boxing.  He also reported psychotic symptoms in service.  On 
psychological evaluation in April 1997, the pertinent 
diagnoses were dementia secondary to head trauma with 
behavioral disturbance, and psychotic disorder not otherwise 
specified due to organic brain damage.  Noted was his 
performance on certain tests was consistent with severe 
impairment of attention and concentration possibly caused by 
a closed head injury.  In an April 1997 addendum to a 
progress note, the psychiatrist noted the veteran's severe 
disability due to dementia and psychotic features, "both of 
which could be attributed to severe head trauma while boxing 
in the military."  (Emphasis added.)

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
allowed on a presumptive basis for certain disabilities, 
including a psychosis, if the disability becomes manifest to 
a compensable degree within one year after a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A pre-existing disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  VA requires more than just an 
allegation; a veteran must submit supporting evidence.  The 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  If the determinative issue 
is factual in nature, such as whether a particular injury 
occurred, lay testimony will suffice to establish a well-
grounded claim as long as the other elements are satisfied.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran's service connection claim is well 
grounded as it is plausible and capable of substantiation.  
Tirpak at 609.  He underwent VA psychiatric follow-up visit 
in March 1997; thereafter, a VA psychiatrist (in an April 
1997 addendum) indicated that the veteran's dementia and 
psychotic features could be attributed to the severe head 
trauma he incurred while boxing in the military.  The Board 
notes that the veteran gave a consistent history of head 
injury and trauma while boxing in service that resulted in 
lost consciousness and symptoms of concussion.  In view of 
his contentions and the VA psychiatrist's statement, the 
Board is of the opinion that this case is plausible and 
capable of substantiation, and that further VA medical 
examination and opinion are warranted to determine the 
likelihood that the veteran's residuals of a head injury, 
including dementia with psychotic features, may be linked to 
his active military service.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (the threshold for submission of 
a well-grounded claim is rather low); see also Alemany v. 
Brown, 9 Vet. App. 518 (1996) (holding medical evidence as to 
nexus to service expressed as possible suffices for that 
aspect of a well-grounded claim).  

Nonetheless, his service connection claim for immature 
personality fails.  Essentially, personality disorders and 
mental deficiency, absent superimposed disease or injury, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999); see VA O.G.C. 
Prec. Op. 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).  
Thus, although the veteran was discharged from service with a 
diagnosis of immature personality and was determined to be 
unsuitable for continued service based on that diagnosis, in 
addition to other mental disability, such diagnosis is not 
recognized as a disease or injury for VA compensation 
purposes.  Thus, the veteran's service connection claim for 
immature personality fails for lack of recognition of the 
condition as a disease or injury within the meaning of 
applicable legislation providing VA compensation benefits.  

ORDER

The claim as to service connection for residuals of a head 
injury, including dementia with psychotic features, is well 
grounded.  

Service connection for immature personality is denied.  


REMAND

As noted above, the veteran's claim of service connection for 
residuals of head injury, including dementia with psychotic 
features, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Since he has submitted a well-grounded claim, VA 
has a duty to assist in the development of facts pertinent to 
his claim, and this includes obtaining an adequate VA medical 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Nevertheless, the record reflects that the veteran has not 
yet been afforded a VA medical examination for compensation 
purposes.  

The record reveals that VA was put on notice recently that 
the veteran began receiving Social Security benefits in 
August 1998.  It is unclear whether such Social Security 
Administration (SSA) benefits are based on the veteran's 
disability, and the SSA decision is not controlling in this 
case, but the duty to assist requires that the RO obtain a 
copy of the SSA decision and any medical records supporting 
such action.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

To ensure that VA has met its duty to assist, the case is 
REMANDED for the following action:

1.  The RO should contact the veteran (or 
the legal custodian of the veteran) and 
request that all medical care providers 
be identified who have treated him since 
separation from service for residuals of 
a head injury, including dementia with 
psychotic features.  After securing any 
necessary authorization for release of 
medical information, the RO should obtain 
copies of all records (not previously 
obtained) for association with the claims 
folder.

2.  The RO should also obtain from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  38 U.S.C.A. § 5106.  

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should then be 
afforded a VA medical examination to 
determine the etiology of his residuals 
of head injury, including dementia with 
psychotic features.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report must be annotated in 
this regard.  The examiner should be 
asked: (a) to provide an opinion as to 
the etiology of the veteran's residuals 
of head injury, including dementia and 
psychotic features; (b) to assess whether 
the disability pre-existed service, and 
if so, whether it underwent an increase 
in disability (aggravation) during such 
service, beyond the natural progress of 
the disease; and (c) whether any other 
co-existing psychiatric disability found 
is of service origin.  All indicated 
psychiatric and/or neurological testing 
should be accomplished.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
review the veteran's claim.  All 
pertinent law and regulations should be 
considered.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include, but not be limited to, pertinent 
law and regulations and a complete 
discussion of the action taken on this 
claim.  Applicable response time should 
be allowed for the veteran and his 
representative.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; he has the right to submit additional evidence 
and/or argument on the matter remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



